                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
Intellectual Ventures I, LLC;            )
Intellectual Ventures II, LLC,           )
                                         )     Civil Action
                          Plaintiffs,    )
                                         )     LEAD CASE
v.                                       )     No. 16-10860-PBS
                                         )
                                         )
NETAPP, INC.,                            )     No. 16-10868-PBS
                                         )
                          Defendants.    )
________________________________________)

                       MEMORANDUM AND ORDER

                          April 2, 2020

Saris, D.J.

                           INTRODUCTION

     Plaintiffs Intellectual Ventures I, LLC and Intellectual

Ventures II, LLC (“IV”) filed suit against NetApp, Inc.,

accusing NetApp’s MetroCluster Fabric Attached systems of

infringing U.S. Patent No. 6,516,442 (the ’442 Patent). NetApp

has moved for summary judgment on the ground that the

MetroCluster products do not satisfy the “error correction”

limitation in independent claims 1 and 24 of the ’442 Patent, as

that limitation was construed in this Court’s March 13, 2019

Claim Construction Order, Intellectual Ventures I, LLC v. Lenovo

Grp. Ltd., 365 F. Supp. 3d 200 (D. Mass. 2019). IV has cross-




                                 1
moved for partial summary judgment and both parties have moved

to strike various portions of opposing experts’ reports.

     After hearing, the Court ALLOWS NetApp’s Motion for Summary

Judgment on Non-Infringement of the ’442 Patent (Dkt. 369). In

light of that ruling, the Court DENIES as moot IV’s Motion for

Partial Summary Judgment (Dkt. 376), IV’s Motion to Strike (Dkt.

373), and NetApp’s Motion to Strike (Dkt. 366).

                       FACTUAL BACKGROUND

     The following facts are undisputed except where otherwise

indicated.

     A. ’442 Patent

     The ’442 Patent is entitled “Channel interface and

protocols for cache coherency in a scalable symmetric

multiprocessor system.” Dkt. 371-2 at 2. The patent relates to a

type of computer architecture known as a “symmetric multi-

processor system,” in which multiple computer processors share a

common operating system and memory. The ’442 Patent claimed to

improve upon prior art by incorporating “a switched fabric

(switch matrix) for data transfers that provides multiple

concurrent buses that enable greatly increased bandwidth between

processors and shared memory.” Id. In layman’s terms, the ’442

Patent sought to improve how data is transferred through the

components of a symmetric multi-processor system in order to

increase the system’s processing capacity.


                                2
        IV asserts four dependent claims of the ’442 Patent

against NetApp in this action — claims 2, 8, 25, and 31. Claims

2 and 8 are dependent on independent claim 1 and claims 25 and

31 are dependent on independent claim 24. As relevant here, both

claim 1 and claim 24 require that certain components of the

shared-memory multiprocessor system “perform error correction of

the data in the packets exchanged over the channels.” Dkt. 371-2

at 33; see id. at 34. The independent claims read in full:

     1.     A shared-memory multi-processor system comprising:
            • a switch fabric configured to switch packets
               containing data;
            • a plurality of channels configured to transfer the
               packets;
            • a plurality of switch interfaces configured to
               exchange the packets with the switch fabric,
               exchange the packets over the channels, and perform
               error correction of the data in the packets
               exchanged over the channels;
            • a plurality of microprocessor interfaces configured
               to exchange the data with a plurality of
               microprocessors, exchange the packets with the
               switch interfaces over the channels, and perform
               error correction of the data in the packets
               exchanged over the channels; and
            • a memory interface configured to exchange the data
               with a memory device, exchange the packets with the
               switch interfaces over the channels, and perform
               error correction of the data in the packets
               exchanged over the channels.

  24.     A method of operating a shared-memory multiprocessor
          system, the method comprising:
             • exchanging data between a plurality of
               microprocessors and a plurality of microprocessor
               interfaces;
             • exchanging packets containing the data between the
               microprocessor interfaces and a plurality of switch
               interfaces over channels;


                                  3
          •   exchanging the packets between the switch interfaces
              through a switch fabric;
          •   exchanging the packets between the switch interfaces
              and a memory interface over the channels;
          •   exchanging the data between the memory interface and
              a memory device; and
          •   in the interfaces, performing error correction of
              the data in the packets exchanged over the channels.

Id. at 33-34 (emphasis added).

     B. March 13, 2019 Claim Construction Order

     This Court held a non-evidentiary Markman hearing and

issued its Claim Construction Order on March 13, 2019.

Intellectual Ventures I, LLC v. Lenovo Grp. Ltd., 365 F. Supp.

3d 200 (D. Mass. 2019) (“Intellectual Ventures”). The parties

contested three terms in the ’442 Patent — “packet,” “error

correction,” and “error correction code.” Id. at 206-10. The

Court ruled that a “packet” is a “basic unit of transport over a

channel,” “error correction” means “correcting errors in data by

at least reconstructing erroneous data,” and “error correction

code” means “a code that can be used to correct erroneous data.”

Id. at 211. The parties agreed that the term “channel” means “a

general-purpose, high-speed, point-to-point, full-duplex, bi-

directional interconnect bus.” Id. at 205.

     In regard to “error correction,” IV had proposed that the

term “not exclude the possibility of correcting errors using a

retry request.” Id. at 207. Defendants, including NetApp, argued

that “performing error correction” instead means “correcting



                                 4
erroneous data in a packet via the reconstruction of errors –

for example, changing an erroneous 1 back to a 0.” Id. at 208.

     The Court rejected IV’s proposed construction. The Court

found that the specification in the ’442 Patent “distinguishes

between ‘error correction’ and ‘retry’ protocols.” Id. at 209.

Furthermore, the Court reasoned that the doctrine of claim

differentiation counseled against construing “error correction”

to be met by retry alone because dependent claim 2 adds “retry

request” to independent claim 1. Thus, the Court concluded, “the

‘error correction’ in claim 1 is different from correcting

errors via a retry protocol.” Id. Finally, the Court recognized

that Defendants’ proposed construction “does not exclude a retry

protocol” because the construction would encompass “a system

that is capable of a retry request as long as that system is

also capable of reconstructing erroneous data.” Id.

     C. NetApp’s MetroCluster Fabric Attached Systems

     The NetApp products that IV accuses of infringing the ’442

Patent are known as MetroCluster Fabric Attached systems

(hereinafter, “MetroCluster” systems or products). “MetroCluster

is a data storage system that provides redundant data storage at

different locations.” Dkt. 370 ¶ 3. The MetroCluster system

allows a user to continuously back up data in a separate

location as far as 300 kilometers away to prevent data loss in

the event of a system failure at one location.


                                5
     The MetroCluster system consists of corresponding sets of

MetroCluster components at a local and remote location, labeled

Site A and Site B in the illustration below.




Dkt. 394-3 ¶ 9. Each site has at least one “controller,” where

data enters the system and which contains multiple

microprocessors. Each site also has multiple memory storage

devices known as “disk shelves.” The controller and disk shelves

at each site are connected by a series of Fibre Channel (“FC”)

switches, switch fabrics, and bridge components. Data that

enters one controller is replicated in multiple locations,

including the disk shelves in Sites A and B.

     The MetroCluster system commits data to memory in four-

kilobyte blocks of data. A single four-kilobyte block of data




                                6
must travel through many components to go from controller to

disk shelf. MetroCluster uses, among other protocols, PCI

Express (“PCIe”) connections, or busses 1, to transfer data

between certain components in the system.

     When data is transferred from one component to another over

a PCIe connection, the four-kilobyte block is first split into

multiple PCIe packets 2 in the sending component. Each PCIe packet

is made up of over a thousand “bits,” or binary digits (i.e. a

single binary value of either 1 or 0). The PCIe packets travel

across PCIe busses to the recipient component. PCIe busses are

important to the overall system because they allow data to

travel simultaneously across multiple “lanes,” increasing the

system’s capacity.

     To ensure that data is transmitted correctly from one

component to the other, the MetroCluster systems use a cyclic

redundancy check (“CRC”) code. After the four-kilobyte block of

data is split into the PCIe packets — but before each PCIe

packet is transmitted across the PCIe bus — a 32-bit CRC code is

appended to each packet. In simplified terms, a CRC code works

by treating a set of data as a single numerical sum and then




     1 “Bus” is a generic term for a data connection between two
or more devices.
     2 IV refers to these PCIe packets as “sub-packets” of the

four-kilobyte blocks of data, which it calls “end-to-end or
channel” packets. See, e.g., Dkt. 394 at 10.


                                7
performing a predetermined mathematical operation, such as

dividing by a fixed number, to yield a predetermined value. The

same mathematical operation is performed in the recipient

component. If the result is not the predetermined value, the

system knows there has been a transmission error in at least one

bit of the data or CRC code.

     If an error is detected, a negative acknowledgement (“NAK”)

is transmitted back to the first component. The PCIe packet

containing an error is discarded and a new PCIe packet is

retransmitted. Once all the PCIe packets have been transmitted

without any errors, the PCIe packets are reassembled into the

four-kilobyte block of data in the recipient component. This

process is repeated over each PCIe connection in the

MetroCluster system.

     Both IV and its expert, Dr. Hugh Smith, contend that the

“PCI express connections at the relevant interfaces” implement

error correction as required by claims 1 and 24 of the ’442

Patent, meaning the process described above meets the patent’s

“error correction” limitation. Dkt. 394 at 15; Dkt. 394-3 ¶ 15.

IV does not contend that the MetroCluster systems employ any

alternate method of addressing errors that would meet the “error

correction” limitation.




                                8
                     MOTION FOR SUMMARY JUDGMENT

  I.     Summary Judgment Standard

       Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute exists where the evidence “is such that a reasonable

jury could resolve the point in the favor of the non-moving

party.” Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87

(1st Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d

14, 23-24 (1st Cir. 2017)). “The court must view the facts in

the light most favorable to the non-moving party and draw all

reasonable inferences in [its] favor.” Carlson v. Univ. of New

Eng., 899 F.3d 36, 43 (1st Cir. 2018).

  II.    Infringement Analysis

       Analysis of an infringement allegation is a two-step

process. First, “the trial court determines the scope and

meaning of the asserted claims” in a claim construction order.

Searfoss v. Pioneer Consol. Corp., 374 F.3d 1142, 1148 (Fed.

Cir. 2004). Second, “the claims as construed by the court are

compared limitation by limitation to the features of the

allegedly infringing device.” Id.

       A patent holder bears the burden of proving that the

allegedly infringing product satisfies each limitation of the

asserted patent claim. Laitram Corp. v. Rexnord, Inc., 939 F.2d


                                  9
1533, 1535 (Fed. Cir. 1991). Because IV has not alleged

infringement under the doctrine of equivalents, it must show

literal infringement, meaning “every limitation set forth in a

claim must be found in an accused product, exactly.” Advanced

Steel Recovery, LLC v. X-Body Equip., Inc., 808 F.3d 1313, 1319

(Fed. Cir. 2015) (citation omitted).

     Application of a construed claim to the accused product is

a “factual determination.” Dow Chem. Co. v. United States, 226

F.3d 1334, 1338 (Fed. Cir. 2000). Summary judgment of non-

infringement is nonetheless appropriate where, “on the correct

claim construction, no reasonable jury could have found

infringement on the undisputed facts or when all reasonable

factual inferences are drawn in favor of the patentee.” Netword,

LLC v. Centraal Corp., 242 F.3d 1347, 1353 (Fed. Cir. 2001).

  III. Discussion

     NetApp argues that its MetroCluster products do not satisfy

the “error correction” limitation found in independent claims 1

and 24 and therefore all the asserted dependent claims. To

refresh, the relevant limitation in independent claims 1 and –

with minor alterations — 24 is that the infringing product must

have certain components “configured to . . . perform error

correction of the data in the packets exchanged over the

channels.” Dkt. 371-2 at 33-34 (emphasis added).




                               10
     The Court ruled in its Claim Construction Order that a

“packet” is “a basic unit of transport over a channel,” and

“error correction” means “correcting errors in data by at least

reconstructing erroneous data.” Intellectual Ventures, 365 F.

Supp. 3d at 211. As agreed upon by the parties, a “channel” is

“a general-purpose, high-speed, point-to-point, full-duplex, bi-

directional interconnect bus.” Id. at 205.

     A. Parties’ Arguments

     Both parties agree that the CRC code is the only relevant

method by which the MetroCluster products address errors.

However, the parties disagree as to whether the CRC code, as

used in the PCIe process, satisfies the “error correction”

limitation in claims 1 and 24 of the ’442 Patent. IV argues that

“CRC codes are used to detect errors and correct erroneous

data,” Dkt. 396 ¶ 14 (emphasis added), while NetApp argues the

CRC codes are solely “error detecting codes,” Dkt. 370 ¶ 14. The

parties also have different understandings of the “packets” and

“channels” referenced in claims 1 and 24, which frame their

positions on the “error correction” limitation.

     IV argues that a MetroCluster system “reconstruct[s]

erroneous data” when it uses the CRC code to detect erroneous

PCIe sub-packets, requests retransmission, and then reassembles

the now-corrected sub-packets back into a correct 4-kilobyte

block of data. IV argues that the 4-kilobyte block of data is


                               11
the “packet” referenced in claims 1 and 24 and that the relevant

“channel” is the entire chain of transmission between the

controller and the disk shelf. With these understandings of

“packet” and “channel,” IV argues that the “reconstruct[ion of]

erroneous data” from the Court’s Claim Construction Order occurs

at the level of the 4-kilobyte block of data when it is

“reconstructed” with corrected PCIe sub-packets. IV also argues

that the disagreement between its own expert, Dr. Smith, and

NetApp’s expert, Dr. Horst, about whether the CRC code “performs

error correction” creates a genuine dispute of material fact

that must go to a jury.

     NetApp argues that “reconstructing erroneous data” means

flipping erroneous bits from 1 to 0 or vice versa, which the CRC

code undisputedly does not do. See, e.g., Dkt. 371 at 17. NetApp

argues that the relevant “packets” are the PCIe packets and the

relevant “channels” are the PCIe links between system

components. With these understandings of “packet” and “channel,”

NetApp argues that the “reconstruct[ion of] erroneous data”

would need to occur at the level of the PCIe packets. Instead,

NetApp continues, the only method of error correction at that

level is a retry request triggered by the CRC code, which

unambiguously does not satisfy the “error correction”

limitation, as construed in the Court’s Claim Construction

Order.


                               12
     B. Analysis

     Although the parties’ understandings of the terms “packet”

and “channel” help to clarify their arguments regarding the

“error correction” limitation, the Court need not decide here

which components of the MetroCluster products, if any,

correspond with the “packets” and “channels” described in claims

1 and 24. The MetroCluster systems’ method of addressing errors

falls squarely outside the construction of “error correction”

adopted in this Court’s Claim Construction Order, so NetApp is

entitled to summary judgment on the basis of non-infringement.

     IV contends that NetApp incorrectly equates “reconstructing

erroneous data” with “flipping bits” from 1 to 0 or vice versa.

According to IV, flipping bits is a “specific error correction

technique called Forward Error Correction (FEC).” Dkt. 394 at 7.

However, IV continues, “FEC is by no means the only technique

for correcting errors in data by at least reconstructing

erroneous data.” Id. IV claims that the Court never construed

“error correction” to require unflipping bits and that to do so

would “exclude the preferred embodiments of the patent.” Id.

     Regardless, the Court’s order unambiguously excluded a

definition of “error correction” that could be met exclusively

by a retry procedure. IV had argued in the Markman hearing that

“error correction” could be met by retry alone. The Court

disagreed, noting, “In the ’442 Patent, the specification


                               13
distinguishes between ‘error correction’ and ‘retry’ protocols.”

Intellectual Ventures, 365 F. Supp. 3d at 209. The Court further

noted that for dependent claim 2 (which references “retry”) to

be narrower in scope than independent claim 1 (which does not),

“retry” must be an additional limitation not found in

independent claim 1’s “error correction” limitation. Id. The

Court succinctly concluded, “Thus, the ‘error correction’ in

claim 1 is different from correcting errors via a retry

protocol.” Id.

     IV asserts it is not arguing retry or retransmission alone

meets the “error correction” limitation. Instead, as Dr. Smith

explains, the MetroCluster systems “utilize retransmission of

portions of the channel packets containing errors and perform

reconstruction of erroneous data.” Dkt. 394 at 13. According to

IV, “reconstruction of erroneous data” is performed in the

reassembly process of PCIe packets into 4-kilobyte blocks,

rather than only the retry process at the level of the PCIe

packets.

     This strains the Court’s Claim Construction Order too far.

The reassembly process is not part of the MetroCluster systems’

method of handling errors. Only the CRC code addresses errors.

The CRC code’s only function is to trigger a retry request, at

the exclusion of any other method of addressing errors. At best,

the MetroCluster systems “reconstruct” corrected data into the


                               14
4-kilobyte block. The products never “reconstruct[] erroneous

data” for the purpose of error correction, as required by this

Court’s Claim Construction Order.

     IV also argues that NetApp seeks to impermissibly “exclude

the preferred embodiments of the patent.” Dkt. 394 at 7. That

argument was discussed and rejected by the Court in its Claim

Construction Order. IV had argued in its Markman briefing that

“reading ‘error correction’ to exclude the possibility of a

retry request would unnecessarily limit the term and read out a

preferred method of error correction.” Intellectual Ventures,

365 F. Supp. 3d at 209. The Court rejected this argument,

stating that Defendants’ proposed construction “would not

foreclose a system that is capable of a retry request as long as

that system is also capable of reconstructing erroneous data.”

Id. Because the CRC code is capable only of retry and not any

other method of addressing errors, the MetroCluster products do

not meet the “error correction” limitation in claims 1 and 24.

     Finally, IV argues that the application of a court’s claim

construction to an accused device is generally a question of

fact. See Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292,

1301 (Fed. Cir. 2011). As a result, “[a]s a general rule,

summary judgment is inappropriate where an expert’s testimony

supports the non-moving party’s case.” Vasudevan Software, Inc.

v. MicroStrategy, Inc., 782 F.3d 671, 683 (Fed. Cir. 2015). IV


                               15
argues that because Dr. Smith has opined that the MetroCluster

systems satisfy the “error correction” limitation, IV survives

summary judgment on non-infringement.

     However, the construction of patent claims is a question of

law for the Court to decide. Markman v. Westview Instruments,

Inc., 517 U.S. 370, 372 (1996). Therefore, “an expert’s analysis

that contradicts the language or reasoning behind a court’s

claim construction order” cannot be used to “create an issue of

fact that precludes summary judgment.” ICU Med., Inc. v. Alaris

Med. Sys., Inc., No. SA CV 04-00689 MRP (VBKx), 2007 WL 8081360,

at *12 (C.D. Cal. Jan. 22, 2007).

     Here, Dr. Smith’s testimony supports IV’s case only in that

his ultimate conclusion is a finding of infringement. See Dkt.

394-3 ¶ 15 (“[T]hese PCI express connections at the relevant

interfaces implement error correction consistent with the

Court’s claim construction because they at least correct errors

in data by at least reconstructing erroneous data.”) But Dr.

Smith’s analysis of the relevant technology describes a process

that plainly falls outside the Court’s Claim Construction Order

because it fails to account for the Court’s clear holding that

“reconstructing erroneous data” cannot be achieved through retry

alone. See Intellectual Ventures, 365 F. Supp. 3d at 209.

     Dr. Smith writes that the PCIe process ensures data

integrity “because any errors induced during the transfer of


                               16
packets between the interfaces is corrected using the PCIE’s

error correction code.” Dkt. 394-3 ¶ 17. It is undisputed that

the PCIe packets are “corrected” through retry alone. Dr.

Smith’s analysis thus erroneously equates “correction” with

“retry” in direct contravention of this Court’s Claim

Construction Order. See Intellectual Ventures, 365 F. Supp. 3d

at 209. Dr. Smith also writes that “error correction” occurs

when the “overall [4-kilobyte] packet [is] reconstructed with

the corrected, not the erroneous data.” Dkt. 394-3 ¶ 17. But the

Court’s Claim Construction Order plainly requires an error

correction method that “reconstruct[s] erroneous data,” not one

that reassembles corrected data. See Intellectual Ventures, 365

F. Supp. 3d at 211.

     Dr. Smith’s description of “error correction” in the

MetroCluster products contradicts the Court’s construction of

that limitation. IV cannot relitigate claim construction at the

summary judgment stage and then cry dueling experts. See Clare

v. Chrysler Grp. LLC, 819 F.3d 1323, 1332‒34 (Fed. Cir. 2016)

(affirming summary judgment of non-infringement where the

testimony of plaintiff’s expert was “based on an incorrect

understanding of the district court’s claim construction”).

                              ORDER

     The Court ALLOWS NetApp’s Motion for Summary Judgment on

Non-Infringement of the ’442 Patent (Dkt. 369). The Court DENIES


                               17
as moot IV’s Motion for Partial Summary Judgment (Dkt. 376),

IV’s Motion to Strike (Dkt. 373), and NetApp’s Motion to Strike

(Dkt. 366).


SO ORDERED.

                              /s/ PATTI B. SARIS
                              Hon. Patti B. Saris
                              United States District Judge




                               18
